Notice of Pre-AIA  or AIA  Status
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on April 21, 2021 is acknowledged. Claims 17 has been canceled.  Claims 54-58 have been added.  Claims 1, 5, 25 and 34 have been amended.  Claims 1, 2, 5-16, 25, 34 and 54-58 are currently pending and under examination. 
Objections Withdrawn
Claim Objections
2.	In view of Applicant’s amendments, the objection to claims 1, 5 and 25 for informalities is withdrawn.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A w-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	The rejection of claims 1, 2, 5-16, 25 and 34 as well as newly added claims 54-58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 13, 18, 35, 38, 39, 45, 50 and 58 of copending Application No. 2018/0311333 A1 (reference application 15/771,635) is maintained for the reasons set forth in the previous office action.

Applicant’s request is granted.   The request for a terminal disclaimer remains in place until the claims are either amended or the claims are allowed and an approved terminal disclaimer has been filed. Until that time, the rejection is maintained.
As previously presented, although the claims at issue are not identical, they are not patentably distinct from each other because pending independent claim 1 is drawn to a method of administering botulinum toxin to achieve an extended duration therapeutic effect in an individual with cervical dystonia, the method comprising: administering by injection a first treatment dose of a sterile injectable composition into one or more of the muscles causing the cervical dystonia in the individual in need of treatment to achieve the therapeutic effect following a first treatment with the composition; wherein the composition comprises a pharmaceutically acceptable diluent suitable for injection; and a botulinum toxin component selected from the group consisting of a botulinum toxin, a botulinum toxin complex, or a reduced botulinum toxin complex; and a positively charged carrier component comprising a positively charged polylysine backbone having covalently attached thereto one or more positively charged efficiency groups having an amino acid sequence of (gly).sub.p-RGRDDRRQRRR-(gly).sub.q(SEQ ID NO: 1), (gly).sub.p-YGRKKRRQRRR-(gly).sub.q (SEQ ID NO: 2) or (gly).sub.p-RKKRRQRRR-(gly).sub.q (SEQ ID NO: 3), wherein the subscripts p and q are each independently an integer of from 0 to 20; wherein the total treatment dose of botulinum toxin component administered to the individual is 100 U to 450 U; wherein the positively charged carrier is non-covalently associated with the botulinum toxin component; and wherein the first treatment dose of the composition administered by injection to the individual achieves the extended duration therapeutic or cosmetic effect having at least about a 24 week duration of effect, optionally, before a second or subsequent treatment dose is administered.
	Meanwhile the co-pending claims are drawn to a method of administering botulinum toxin to achieve an extended duration therapeutic or cosmetic effect in an individual, the method comprising: administering by injection a first treatment dose of a sterile injectable 
	Moreover, co-pending claim 18 recites that the therapeutic effect is as it pertains to spasmodic torticollis and dystonia.  While the treatment doses are different as claimed it would be obvious to one of skill in the art and well within routine parameters to make the necessary changes to increase and/or decrease the desired amount.  The two methods are obvious over the other.
	As it pertains to newly added claim 54, the Office is of the opinion that treating cervical dystonia inherently involves the injection of one or more of the muscles consisting of sternocleidomastoid, levator scapulae, splenius capitis and trapezius. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The rejection of claims 1, 2, 5-16, 25, 34 and newly added claims 54-58 under 35 U.S.C. 103 as being unpatentable over Thompson et al., US 2019/0290740 A1; Filed: 5/16/16, and further in view of Ruegg et al., US 2010/0168023 A1; Published 7/1/10 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) Claim 1 specifies a dose range of 100 U to 300U for treating cervical dystonia.  Neither Thompson nor Ruegg teach this specific dose range for treating cervical dystonia and a person of skill would not have reasonably expected that such a range would provide a treatment for cervical dystonia having a duration of reducing symptoms for at least 24 weeks. 
	2) Thompson is silent with respect to cervical dystonia. A person of skill would not arrive at the specific dose range of 100 U to 300U for treating cervical dystonia based upon the broad generic disclosure. 
	3) Ruegg at paragraph 0050, does not teach or suggest the specific range of 100 U to 300 U for treating cervical dystonia.

	Applicant’s arguments have been fully considered, but are non-persuasive. 
Independent claim 1 is drawn to a method of administering botulinum toxin to achieve an extended duration therapeutic effect in an individual with cervical dystonia, the method comprising: administering by injection a first treatment dose of a sterile injectable composition into one or more of the muscles causing the cervical dystonia in the individual in need of treatment to achieve the therapeutic effect following a first treatment with the composition; wherein the composition comprises a pharmaceutically acceptable diluent suitable for injection; and a botulinum toxin component selected from the group consisting of a botulinum toxin, a botulinum toxin complex, or a reduced botulinum toxin complex; and a positively charged carrier component comprising a positively charged polylysine backbone having covalently attached thereto one or more positively charged efficiency groups having an amino acid sequence of (gly).sub.p-RGRDDRRQRRR-(gly).sub.q(SEQ ID NO: 1), (gly).sub.p-YGRKKRRQRRR-(gly).sub.q (SEQ ID NO: 2) or (gly).sub.p-RKKRRQRRR-(gly).sub.q (SEQ ID NO: 3), wherein the subscripts p and q are each independently an integer of from 0 to 20; wherein the total treatment dose of botulinum toxin component administered to the individual is 100 U to 450 U; wherein the positively charged carrier is non-covalently associated with the botulinum toxin component; and wherein the first treatment dose of the composition administered by injection to the individual achieves the extended duration therapeutic or cosmetic effect having 
With regard to Point 1-3, while an amendment has been made to narrow the range of botulinum toxin to 100 U to 300 U for treating cervical dystonia, both references teach the administration of said toxin at amounts which fall within the range as claimed.  Specifically, Thompson teaches: The "therapeutic amount" of botulinum toxin is implicitly understood to be a safe amount that does not cause unwanted paralysis or other undesired or harmful side effects. The specific amount of botulinum toxin that is administered will depend on several factors, including the route of administration, the site of administration, the indication to be treated, and the serotype (or serotypes) of botulinum toxin in the specific formulation. For instance, when the type A serotype botulinum toxin is selected (claim 6), a therapeutic amount may be in the range of 10 U to 150 U. Said ranges overlaps with the claimed range of 100 to 300 units.  Moreover, Ruegg was not supplied for its teaching of dose ranges; rather used to support Thompson, which teaches that the composition can be administered to muscles to include for example, to the face, legs, shoulders, back (including lower back), neck or any other part of the body where administration of the botulinum toxin is desired.  Lastly, as it pertains to this particular point, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Accordingly, it would have been obvious to the claimed botulinum toxin composition in an amount in the range of 100 to 300 U.

The sterile injectable composition as claimed has been taught in the prior art.  Though the reference may not specifically speak to therapeutic effect of at least about 24 weeks, absent any evidence to the contrary, the office is of the position that an identical, same or similar composition would necessary function in that way. 

Moreover, Applicant is reminded when making an assertion of unexpected results, Applicant has to provide evidence supporting said assertion. The MPEP states:
716.02(b) Burden on Applicant
BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED
AND SIGNIFICANT
The evidence relied up should establish "that the differences in results are in fact
unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants' brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
APPLICANTS HAVE BURDEN OF EXPLAINING PROFFERED DATA
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the contributing cause' for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979).  "In order to establish that the claimed intermediate is a contributing cause' of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.

Additionally, 716.01(c) Probative Value of Objective Evidence TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant's heat shrinkable articles with those of the closest prior art, we conclude that appellant's assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.


As previously presented, Thompson et al. contemplates the general use of combinations and mixtures of botulinum toxins.  The botulinum toxin formulations of the invention can be administered by intramuscular or subcutaneous injection into to the subject. The formulations may include a positively charged carrier having positively charged efficiency groups, as described herein, in order to facilitate the penetration of the botulinum toxin into the issues of interest (see paragraph 0042).

Thompson et al. teach that the preparation of a botulinum toxin formulation notes that a solution was further diluted with the histidine/polysorbate-20 solution to give a toxin stock solution of 1.074 .mu.g/mL solution (see paragraph 0057). The term "botulinum toxin complex" or "toxin complex" as used herein refers to the approximately 150 kD botulinum toxin protein molecule (claim 7) (belonging to any one of botulinum toxin serotypes A-G). For example, botulinum toxin or modified botulinum toxin (see paragraph 0032).
Generally, the positively-charged carrier comprises a positively charged backbone, which is typically a chain of atoms, either with groups in the chain carrying a positive charge at physiological pH, or with groups carrying a positive charge attached to side chains extending from the backbone (claim 12). In all aspects of the present invention, the association between the carrier and the botulinum toxin is by non-covalent interaction, non-limiting examples of which include ionic interactions, hydrogen bonding, van der Waals forces, or combinations thereof (see paragraph 0049). 
In another embodiment, the backbone portion is a polylysine and efficiency groups, as discussed herein, are attached to the polylysine. The polylysine may have a molecular weight of from about 100 to about 1,500,000 D, preferably from about 250 to about 1,200,000 D, and most preferably from about 1000 to about 3000 D. In one exemplary embodiment, the 
The invention provides formulations that deliver a "therapeutic amount" of botulinum to the subject during treatment. As used herein, the term "therapeutic amount" refers to an amount of botulinum toxin that is sufficient to produce the desired effect (e.g., relaxation of muscles or treatment of pain). The "therapeutic amount" of botulinum toxin is implicitly understood to be a safe amount that does not cause unwanted paralysis or other undesired or harmful side effects. The specific amount of botulinum toxin that is administered will depend on several factors, including the route of administration, the site of administration, the indication to be treated, and the serotype (or serotypes) of botulinum toxin in the specific formulation. For instance, when the type A serotype botulinum toxin is selected (claim 6), a therapeutic amount may be in the range of 10 U to 150 U (claim 15) or 1,000 U to 2,500 U. In other preferred embodiments, the therapeutic amount ranges from 400 U to 800 U (claim 17) and 1,000 U to 50,000 U, preferably from 2,000-35,000 U, more preferably from 3,000 U-30,000 U, and even more preferably from 4,000 U to 25,000 U. In certain embodiments, the therapeutic amount ranges from 4,000 U to 8,000 U, 9,000 U to 19,000 U, or 20,000 U to 40,000 U (see paragraph 0046). 
The entirety of the foregoing paragraphs meets the limitations of claims 1, 2 and 34. The method steps of Thompson are identical to the claimed invention. The method, absent evidence to the contrary, necessarily achieves extended duration having a therapeutic or 
As it pertains to claim 14, the composition of the same, the method steps are identical, the composition, absent evidence to the contrary, does not locally diffuse from the site of injection following injection.
Thompson et al. do not specifically teach that the individual has cervical dystonia.	Ruegg et al. teach that a method of administering botulinum toxin to achieve a therapeutic or cosmetic effect to an individual in need thereof, the method comprising injecting an effective amount of a composition into the individual to achieve a therapeutic or cosmetic effect, wherein the composition comprises a positively charged carrier comprising a positively charged backbone with a plurality of efficiency groups attached thereto, a botulinum toxin complex, reduced botulinum toxin complex, or botulinum toxin, and wherein the positively charged carrier is non-covalently associated with the botulinum toxin complex, reduced botulinum toxin complex, or botulinum toxin (see claim 1). The therapeutic effect includes dystonia and dystonic contractions (see claim 11). Lastly, Ruegg et al. teach that the efficiency groups are an amino acid sequence selected from the group consisting of (gly).sub.n1-(arg).sub.n2, HIV-TAT or fragments thereof, the protein transduction domain of Antennapedia, or a fragment thereof, (gly).sub.p-RGRDDRRQRRR-(gly).sub.q, (gly).sub.p-YGRKKRRQRRR-(gly).sub.q or (gly).sub.p-RKKRRQRRR-(gly).sub.q, and SGRQIKIWFQNRRMKWKKC; wherein the subscript n1 is an integer from 0 to 20, the subscript n2 is independently an odd integer from about 5 to about 25, more preferably about 7 to about 17, most preferably about 7 to about 13; and wherein the subscripts p and q are each independently integers of from 0 to 8 (see claim 16).
It would have been obvious before the effective filing date of the presently claimed invention to employ the claimed botulinum toxin composition having a positively charged polylysine backbone having covalently attached thereto one or more positively charged efficiency groups as suggested by Thompson et al. for therapeutic effect, particularly, general relief of muscular tension and spasm associated with cervical dystonia by direct administration to the muscle with a reasonable expectation of success. It would have been obvious to inject 
As it pertains to claim 16, regarding the specific doses listed in the instant claims, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).”  

The claim would have been obvious and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Accordingly, the subject matter of the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
New Grounds of Objection necessitated by Amendment
Claim Objections
5.	Claim 1 and 5 are objected to because of the following informalities:  As it pertains to claim 1, in the third sentence from the bottom the letter 'a' in between 'about' and '24' should be deleted. Should read “effect if at least about [a] 24 weeks…”  Appropriate correction is required.
As it pertains to claim 5, in the third sentence, the letter ‘a’ between ‘about’ and ‘8’ should be removed.  Should read “duration of therapeutic effect for at least about [a] 8 months”. Appropriate correction is required.

 6.	Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a 
Conclusion
7.	No claim is allowed.


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        May 27, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645